DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: #120 mentioned in paragraph [0025].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
The disclosure is objected to because of the following informalities:
In between paragraph [0005] and [0006], “Brief Sumary of Invention” should be “Brief Summary of Invention”.  
Appropriate correction is required.
The use of the term BLUETOOTH, which is a trade name or a mark used in commerce, has been noted in this application in paragraphs [0028] and [0068]. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claims 11, 13 and 18 are objected to because of the following informalities:
Regarding claim 11, “the success of the interatrial shunt creation” should be “a success of the interatrial shunt creation” as it is the first instance mentioned.
Regarding claim 13, “according the shunt prescription” should be “according to the shunt prescription”.
Regarding claim 18, “the success of the interatrial shunt creation” should be “a success of the interatrial shunt creation” as it is the first instance mentioned.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 18 recite the limitation “measuring the success of the interatrial shunt creation”. There is a lack of clarity on how the success is measured. According to applicant’s specification in paragraph [0064], expert medical assistance will create a series of metrics to measure the objective performance of the model. However, there is no description of those metrics or of any measurement indicative of the success of the interatrial shunt creation which causes claims 11 and 18 to be indefinite as it is unclear what measurement of success is used. 
Claims 12 and 19 are rejected by virtue of dependency on claims 11 and 18 respectively and because they inherit and do not remedy the deficiencies of claims 11 and 18 respectively.
Claim 13 recites the limitation "the data" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis caused the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as referring to the patient data.
The term “unnecessary” in claim 13 is a relative term which renders the claim indefinite. The term “unnecessary” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In this case, it is unclear what the term unnecessary means in reference to data, whether it is noise, outliers, unwanted data or if refers to a different type of data. For the purposes of examination, the limitations will be interpreted to mean a type of outlier.   
Claim 13 recites the limitation "the data" in the eighth line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis caused the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as referring to the patient data.
Claims 14-19 are rejected by virtue of dependency on claim 13 and because they inherit and do not remedy the deficiencies of claim 13.
Claim 14 recites the limitation "the data" in the first line of the claim.  There is insufficient antecedent basis for this limitation in the claim. The lack of antecedent basis caused the meaning of the claim to be unclear. A lack of clarity arises because it is unclear as to which earlier recited element (if any) the limitations reference. For the purposes of examination, the limitations are interpreted as referring to the patient data.
Claim 14 recites the limitation “the step of curating the data”. It is unclear if this step is meant to further limit the step of “curating the data into a standardized format” mentioned in claim 13, set forth an additional step of curating different from claim 13 or simply recite the same again. For the purposes of examination, it will be interpreted that it is the same step as claim 13. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 14 recites “the step of curating the data” however claim 13 from which it depends also recites “curating the data into a standardized format” thus claim 14 does not further limit claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Ross-Howe (US 20190274626 A1) in view of Kaye (“Effects of an Interatrial Shunt on Rest and Exercise Hemodynamics”) and Albert (US 20150320328 A1).

With respect to claim 1, Ross-Howe discloses
A wearable sensor device (see paragraph 0037 and Fig. 2, neck mounted monitor hardness device #100) […] comprising: 
a blood pressure monitor (see paragraph 0043, blood pressure monitor);
a heart monitor (see paragraph 0042, single lead ECG circuitry), the heart monitor comprising a sensor (see paragraph 0042, ECG sensor); 
an interface for receiving data from a user (see paragraph 0038 and Fig. 2, built in computer display screen #112 which shows patient data); 
a motion sensor (see paragraph 0038, motion sensor); 
a signal processor for processing a data set from the blood pressure monitor, the heart monitor, the interface, and the motion sensor (see paragraph 0038, harness processor that processes and outputs sensor data); […]; 
a storage medium configured to store the data set (see paragraph 0038, harness memory; and see paragraph 0046, data is stored in harness memory); 
a communications module (see paragraph 0038, harness communication interface; see paragraph 0034, harness communication interface can transmit data to an external computerized device) configured to communicate the data set to a server (see paragraph 0064, the external computerized device may connect to a router or server), the server comprising a server communications module (see paragraph 0045, wireless interface transceivers) and […].
	Ross-Hayes does not disclose recording dynamic data for shunt prescription calculation; the signal processor configured to record the data set along with meta data identifying the data set; and a shunt prescription software.
	Kaye teaches recording dynamic data for shunt prescription calculation (see page 213 first column, hemodynamic patient data such as the data seen in Table 1 is used to simulate the impact of an interatrial shunt) and a shunt prescription software (see page 213 second column, a custom designed algorithm; and see page 217, the shunt diameters were varied during the simulation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross-Hayes with the teachings of Kaye because it would have resulted in the predictable result of recording patient data to provide insight on how the presence of an interatrial shunt helps patients with heart failure (Kaye: see page 213 first column).
Ross-Hayes and Kaye do not teach the signal processor configured to record the data set along with meta data identifying the data set.
Albert teaches recording the data set along with meta data identifying the data set (see paragraph 0045, the data points are tagged with meta data such as time of day, date and geolocation). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ross-Hayes and Kaye with the teachings of Albert because it would have resulted in the predictable result of tagging data with location and time (Albert: see paragraph 0045) to identify when the data point was captured.

With respect to claim 2, all limitations of claim 1 apply in which Ross-Howe further discloses the communications module is a smartphone (see paragraph 0035, the external computerized device many be a smartphone).

With respect to claim 3, all limitations of claim 1 apply in which Ross-Howe further discloses an oxygenation sensor (see paragraph 0034, pulse oximeter which is configured to obtain pulse oximeter sensor data).

With respect to claim 4, all limitations of claim 1 apply in which Ross-Howe further discloses an ambient data sensor (see paragraph 0034, a temperature sensor or other sensors; Applicant’s specification paragraph 0029 mentions that ambient data can include temperature).

With respect to claim 5, all limitations of claim 1 apply in which Ross-Howe further discloses an exertion sensor (see paragraph 0038, accelerometers which are interpreted to measure acceleration which is exertion).

Claims 6-7,9-11,13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Ross-Howe and Albert.

With respect to claim 6, Kaye discloses
A method of treating heart failure (see page 212 abstract, treatment for heart failure (HF) based on interatrial shunt device), treatment comprising: 
	[…];
inputting the data set into a machine learning algorithm trained to identify a shunt prescription (see page 213 first column, hemodynamic patient data such as the data seen in Table 1 is used to simulate the impact of an interatrial shunt; and see page 213 second column, a custom designed algorithm; and see page 217, the shunt diameters were varied during the simulation); 
surgically creating an interatrial shunt according to the shunt prescription (see page 217, shunts were created with the data).
	Kaye does not disclose receiving, via a communication module, a data set comprising data from a wearable sensor device, the data comprising: data from a blood pressure monitor; data from a heart monitor; data from a motion sensor; and meta data.
	 Ross-Howe teaches receiving (see paragraph 0043, receive data), via a communications module (see paragraph 0038, harness communication interface; see paragraph 0034, harness communication interface can transmit data to an external computerized device), a data set (see paragraph 0038, harness processor that processes and outputs sensor data) comprising data from a wearable sensor device (see paragraph 0037 and Fig. 2, neck mounted monitor hardness device #100), the data comprising: data from a blood pressure monitor (see paragraph 0043, data from blood pressure monitor); data from a heart monitor (see paragraph 0042, single lead ECG circuitry and sensor data); data from a motion sensor (see paragraph 0038, motion sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayes with the teachings of Ross-Howe because it would have resulted in the predictable result of collecting physiological patient data (Ross-Howe: see paragraph 0045) to analyze patient’s physiological status (Ross-Howe: see paragraph 0057).
Kayes and Ross-Howe do not teach meta data.
	Albert teaches meta data (see paragraph 0045, the data points are tagged with meta data such as time of day, date and geolocation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye and Ross-Hayes with the teachings of Albert because it would have resulted in the predictable result of tagging data with location and time (Albert: see paragraph 0045) to identify when the data point was captured.

With respect to claim 7, all limitations of claim 6 apply in which Kaye further discloses the step of curating the data (see page 214 second column, the values of the simulation were adjusted)

With respect to claim 9, all limitations of claim 8 apply in which Kaye further discloses the shunt prescription is a range of values (see page 217 first column, the shunt diameters varied from 0mm to 12mm).

With respect to claim 10, all limitations of claim 8 apply in which Kaye further discloses the shunt prescription includes a target value and a lower value (see page 217 first column, the shunt diameters varied and the target value was between 8mm-9mm with a lower value being 8mm)

With respect to claim 11, all limitations of claim 7 apply in which Kaye further discloses the step of measuring the success of the interatrial shunt creation (see page 212 abstract, the success of the shunt is seen there is a reduction in PCWP which is the pulmonary capillary wedge pressure).

With respect to claim 13, Kaye discloses
A method of treating heart failure (see page 212 abstract, treatment for heart failure (HF) based on interatrial shunt device), treatment comprising: 
[…];
removing unnecessary data from the data set (see page 214, the results of the study would have been analyzed and outliers would have been removed); 
curating the data into a standardized format (see page 214 second column, the values of the simulation were adjusted); 
inputting the data set into a machine learning algorithm trained to identify a shunt prescription (see page 213 first column, hemodynamic patient data such as the data seen in Table 1 is used to simulate the impact of an interatrial shunt; and see page 213 second column, a custom designed algorithm; and see page 217, the shunt diameters were varied during the simulation); 
surgically creating an interatrial shunt according to the shunt prescription (see page 217, shunts were created with the data).
	Kaye does not disclose receiving, via a communication module, a data set comprising data from a wearable sensor device, the data comprising: data from a blood pressure monitor; data from a heart monitor; data from a motion sensor; and meta data.
	 Ross-Howe teaches receiving (see paragraph 0043, receive data), via a communications module (see paragraph 0038, harness communication interface; see paragraph 0034, harness communication interface can transmit data to an external computerized device), a data set (see paragraph 0038, harness processor that processes and outputs sensor data) comprising data from a wearable sensor device (see paragraph 0037 and Fig. 2, neck mounted monitor hardness device #100), the data comprising: data from a blood pressure monitor (see paragraph 0043, data from blood pressure monitor); data from a heart monitor (see paragraph 0042, single lead ECG circuitry and sensor data); data from a motion sensor (see paragraph 0038, motion sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kayes with the teachings of Ross-Howe because it would have resulted in the predictable result of collecting physiological patient data (Ross-Howe: see paragraph 0045) to analyze patient’s physiological status (Ross-Howe: see paragraph 0057).
Kayes and Ross-Howe do not teach meta data.
	Albert teaches meta data (see paragraph 0045, the data points are tagged with meta data such as time of day, date and geolocation).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye and Ross-Hayes with the teachings of Albert because it would have resulted in the predictable result of tagging data with location and time (Albert: see paragraph 0045) to identify when the data point was captured.

With respect to claim 14, all limitations of claim 13 apply in which Kaye further discloses the step of curating the data (see page 214 second column, the values of the simulation were adjusted).

With respect to claim 16, all limitations of claim 15 apply in which Kaye further discloses the shunt prescription is a range of values (see page 217 first column, the shunt diameters varied from 0mm to 12mm).

With respect to claim 17, all limitations of claim 15 apply in which Kaye further discloses the shunt prescription includes a target value and a lower value (see page 217 first column, the shunt diameters varied and the target value was between 8mm-9mm with a lower value being 8mm)

With respect to claim 18, all limitations of claim 13 apply in which Kaye further discloses the step of measuring the success of the interatrial shunt creation (see page 212 abstract, the success of the shunt is seen there is a reduction in PCWP which is the pulmonary capillary wedge pressure).
Claims 8, 12, 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaye in view of Ross-Howe and Albert as applied to claims 7, 11, 13 and 18 above respectively, and further in view of Rodriguez (US 20200022649 A1).

With respect to claim 8, all limitations of claim 7 apply in which Kaye, Ross-Howe and Albert do not teach the machine learning algorithm is a deep neural network algorithm.
	Rodriquez teaches a machine learning algorithm is a deep neural network algorithm (see paragraph 0233, examples of machine learning include deep neural network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye, Ross-Howe and Albert with the teachings of Rodriquez because it would have resulted in the predictable result of creating an estimator for observed correlations using data (Rodriquez: see paragraph 0215).

With respect to claim 12, all limitations of claim 11 apply in which Kaye, Ross-Howe and Albert do not teach inputting an indicator of success of the interatrial shunt creation into the machine learning algorithm.
	Rodriquez teaches an indicator of success (see paragraph 0119, results indicate whether a successful result is happening).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye, Ross-Howe and Albert with the teachings of Rodriquez because it would have resulted in the predictable result updating a user on whether a shunt is leading to a successful result (Rodriquez: see paragraph 0119) based on an algorithm.

With respect to claim 15, all limitations of claim 13 apply in which Kaye, Ross-Howe and Albert do not teach the machine learning algorithm is a deep neural network algorithm.
	Rodriquez teaches a machine learning algorithm is a deep neural network algorithm (see paragraph 0233, examples of machine learning include deep neural network).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye, Ross-Howe and Albert with the teachings of Rodriquez because it would have resulted in the predictable result of creating an estimator for observed correlations using data (Rodriquez: see paragraph 0215).

With respect to claim 19, all limitations of claim 18 apply in which Kaye, Ross-Howe and Albert do not teach inputting an indicator of success of the interatrial shunt creation into the machine learning algorithm.
	Rodriquez teaches an indicator of success (see paragraph 0119, results indicate whether a successful result is happening).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kaye, Ross-Howe and Albert with the teachings of Rodriquez because it would have resulted in the predictable result updating a user on whether a shunt is leading to a successful result (Rodriquez: see paragraph 0119) based on an algorithm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Rosa (“Creation of a restrictive atrial left to right shunt: a novel treatment for heart failure”) which teaches methods of creating a shunt to treat heart failure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        
/David J. McCrosky/Primary Examiner, Art Unit 3791